RECEIVED
                   FIRST COURT OF APPEALS |
                    v' HOUSTON, TEXAS                                         FILED IN




                       JUL 2 4 Z015
                                              PD-0948-15                1ST COURT OF APPEALS
                                                                           HOUSTON. TEXAS



                   CHRISTOPHER A. PRIME
                   CLERK                *l
                   --,—       TLidl^otfrt Case No.   1363644


BRIAN VICTORIAN                                         The    182nd   DISTRICT          COURT
       appellant                                        HARRIS COUNTY,        TEXAS,


                                                                                 FILED IN
THE   STATE   OF    TEXAS                     §§        no. 0l-l3-eW4pICRIMINALAPPEALS
      appellee
                                                                               JUL 27 2015

                                                                           Absl Acosts Ciprk
               APPELLANT SECOND MOTION FOR EXTENSION OF TIME                                '

      Accordingingly, RULE 63.2 (c), The Court of Criminal Appeals

may extend the time to file a petition for discretionary review if
                                                               to.
a party files a motion complying with Rule 10.5 (b;* no later than

15 days after the last day for filing the petition. The Court of

Criminal Appeals may extend the time to file a response or reply

if a party files a motion complying with Rule 10.5(b) either before

or after the response or reply is due.

      Issues the Court of Criminal Appeals should consider:

• Appellant has NO brief from his appellant attorney in order to

file an appropriate PDR.

• Appellant is not an attorney and is completely ignorant of the

law -and understands "ignorance is no excuse'" however, appellant

has psychological issues that renders him more than a lament to

the   law.


• Appellant is depending on the help from total strangers in prison

wtfbm may or may not truly understand the fine workings of the law.

      Appellant begs these Court to extend his time to the maximugi


                                                                     GQUBTQFCMNA1
                                                                            JUL WSfi
                                                                        Ab8l/to08ta,Cterk
   amount of time allowed to file his briefs.The additional time          is

   truly needed to aquire needed records and to file. This request

is not designed to harass or cause unnecessary delay in the proceedings

Accordingly, Appellant respectfully request a full fourty-five

days after the July 30 extension, to draft and file the appropriate

response.




                      CERTIFICATE OF SERVICE

    I hereby certify that the foregoing is true and correct under
the penalty of purjury.


                                                   Victor^an#l^
                                          Stiles    Unit
                                          3060   Route     3514
                                          Beaumont,      Texas    77705